Case 1:21-mc-00322-DKW-KJM Document 1-1 Filed 08/23/21 Page 1 of 5           PageID #: 8




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

                                        )
  In re Subpoena to                     )      Case No.: 1:21-mc-322
                                        )
  Leaseweb USA, Inc.                    )

                 DECLARATION PURSUANT TO 17 U.S.C. 512(h)

        KERRY S. CULPEPPER, hereby declares under penalty of law that the

  following is true and correct:

        1.     I am an attorney licensed to practice law in Hawai’i and represent the

  following owners of copyright protected motion pictures: Wonder One, LLC;

  Above Suspicion Holdings, LLC; Right Angle Productions, LLC; After

  Productions, LLC; After II Movie, LLC; Morgan Creek Productions, Inc.; Glacier

  Films 1, LLC; Make the Movie, LLC; Temple Picture Holdings, LLC; Vantis

  Pictures, Ltd; Voltage Holdings, LLC; BOB GA, LLC; Bedeviled LLC; Rise Up,

  LLC; Rodentus, Inc.; Reliance Entertainment Productions Scandi Ltd.; Blunt Force

  Trauma, LLC; Broker Film, LLC; Midland Entertainment; Burnt Ends,

  LLC/Landon Johnson; BTX Nevada, LLC; Indomina Media, Inc./IPC002 Film,

  20-023J
Case 1:21-mc-00322-DKW-KJM Document 1-1 Filed 08/23/21 Page 2 of 5            PageID #: 9




  Inc.; Cabin Fever Productions, LLC; Xmas Movie, LLC; Colossal Movie

  Productions, LLC; Markinarium S.r.L; Dallas Buyers Club, LLC; Ace Pictures

  Entertainment, LLC; Dead Trigger Movie, LLC; Departures Nevada, LLC; YAR

  Productions, Inc.; Don Jon Nevada, LLC; Industry Releasing, Inc.; WWE Studios

  Finance Corp; Reliance Entertainment Productions 12 Ltd.; Escape Productions,

  LLC; West Arts, LLC; Backmask, LLC; Escape Room Film 2018, LLC; Fun

  Mom Dinner, LLC; Generation Um Holdings, LLC; Imogene Film, LLC; Cielo

  Tate Island, LLC; Something She, LLC; Hurt Locker, LLC; Journey Film

  Productions, LTD; Home Invasion Nevada, LLC; Killer Joe Nevada, LLC; Camp

  Grey Productions LLC; Above the Clouds, LLC; Broad Daylight LLC; Life on the

  Line, Inc.; Pizza Lovers Productions, Ltd.; YRF USA, LLC; Ace in the Hole

  Productions, LP; Ivan and Elyse Pictures, LLC; Dog Dave Productions, LLC;

  Maxcon Productions, Inc.; Industry Releasing, Inc.; Midnightman Holdings, LLC;

  Bundy Brown Island, LLC; SVZ Productions, INC.; Top Cop Productions, LLC;

  Venice PI, LLC; Signature Entertainment, Ltd.; Strategic Motion Ventures LLC;

  Personal Effects Film Corporation, LLC / PE Productions, Inc.; Splintered, LLC;

  Industry Releasing, Inc.; G Productions, Inc.; H Films, Inc.; Sugar Shack

  Productions Ontario, Inc./The Rest Of Us Inc.; Return to Sender, LLC; Prism

  Pictures, Inc.; Rosewood Lane Productions, Inc.; Sand Castle Film, LLC; 5G

  Productions, Inc. (a subsidiary of Grindstone Entertainment Group LLC); Secret
                                           2
  20-023J
Case 1:21-mc-00322-DKW-KJM Document 1-1 Filed 08/23/21 Page 3 of 5          PageID #: 10




  Films Limited; Enigma Pictures & Videovision Entertainment; Cinestate Seventh

  Day, LLC; Shock and Awe, LLC; MON, LLC; SF Film, LLC; Hybrid, LLC; The

  Super Productions, LLC; Handsomecharlie Films, Inc./Picture Perfect Corporation;

  Honeybadger, Inc.; Sojo Production, Inc.; Sojo II Productions, Inc; Cinestate

  VFW, LLC; State of the Union Distribution and Collections, LLC; Wind River

  Productions, LLC; Gearshift Distribution Inc./A Stranded Film Inc.; Asia &

  Europe Productions, S.A.; Laundry Films, Inc.; Dog Films, Inc.; Hillview 798

  Productions, LLC dba Elle Virgo Productions; Millennium IP, Inc.; LHF

  Productions, Inc.; Millennium Funding, Inc.; Bodyguard Productions, Inc.; Boxer

  Production Services, Inc.; Rambo V Productions, Inc.; Outpost Productions, Inc.;

  Nikola Productions, Inc.; Hitman Two Productions, Inc.; Killing Link Distribution,

  LLC; FAMILY OF THE YEAR PRODUCTIONS, LLC; I am Wrath Production,

  Inc.; Tokarev Production, Inc.; Hannibal Classics, Inc.; Justice Everywhere

  Productions LLC; Badhouse Studios, LLC; Out of the Box Investment, Inc,;

  Kremlin Films; Out of the Box Investment, Inc.; Speed Kills Productions, Inc.;

  A.I.C. Library, Inc.; Haymaker Films, LLC; AMBI Distribution Corp.; Paradox

  Studios, LLC; Rupture CAL, Inc.; This Beautiful Fantastic UK Limited; FW

  Productions, LLC; FSMQ Film, LLC; Arctic Justice Movie Limited; Paradox

  Studios, LLC; Nancy Cartwright; Bayou Bennett; Daniel Lir; In Search of Fellini,

  LLC; Picomedia srl; Screen Media Ventures, LLC; Ledge Distribution, LLC &
                                           3
  20-023J
Case 1:21-mc-00322-DKW-KJM Document 1-1 Filed 08/23/21 Page 4 of 5            PageID #: 11




  Foresight Unlimited, LLC; QOTD Film Investment Ltd.; Cell Film Holdings, LLC;

  Bootleg LLC; KYD Film LLC; CYM Film Holdings, LLC; Party Crasher Film

  Productions; PPB LLC; Cook Productions, LLC; BYM Productions, LLC;

  American Cinema Inspires, Inc.; Christmas For A Dollar LLC.; American Cinema

  International, Inc.; Oasis Entertainment, Inc.; Trial Film, LLC; and MeThinx

  Entertainment.

            2.   This declaration is made in support of the accompanying subpoena,

  pursuant to 17 USC 512(h)(2)(C).

        3.       The purpose of the accompanying Subpoena is to obtain the identities

  of the alleged copyright infringers, namely the subscribers distributing my clients’

  motions pictures without authorization and in many cases promoting their

  unauthorized distribution. The information obtained will be used only for the

  purpose of protecting the rights granted to the respective copyright owner.



        I declare under penalty of perjury that the foregoing is true and correct.



        DATED: Kailua-Kona, Hawaii, April 23, 2021.




                                             4
  20-023J
Case 1:21-mc-00322-DKW-KJM Document 1-1 Filed 08/23/21 Page 5 of 5   PageID #: 12




                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Owners/Requestors




                                       5
  20-023J
